Case 1:20-mc-00212-AJN Document 5-23 Filed 05/21/20 Page 1 of 5




         EXHIBIT 23
          Case
         Case   3:17-cv-04934-VC Document
              1:20-mc-00212-AJN  Document 5-23
                                          48 Filed 09/06/17
                                               Filed 05/21/20Page
                                                              Page1 of 45
                                                                    2 of



 1   Elizabeth L. Deeley (SBN 230798)
     KIRKLAND & ELLIS LLP
 2   555 California Street
     San Francisco, California 94104
 3   Telephone: (415) 439-1400
     Facsimile: (415) 439-1500
 4   E-mail: elizabeth.deeley@kirkland.com
 5   Andrew A. Kassof, P.C. (pro hac vice forthcoming)
     Brenton Rogers (pro hac vice forthcoming)
 6   KIRKLAND & ELLIS LLP
     300 North LaSalle
 7   Chicago, Illinois 60654
     Telephone: (312) 862-2000
 8   Facsimile: (312) 862-2200
     E-mail: andrew.kassof@kirkland.com
 9   E-mail: brenton.rogers@kirkland.com
10   Attorneys for Defendants Rio Tinto Minerals Inc.
     and Rio Tinto Services Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION

15   THE CITY OF IMPERIAL BEACH,                         CASE NO. 4:17-cv-04934-PJH
     INDIVIDUALLY AND ON BEHALF OF THE
16   PEOPLE OF THE STATE OF CALIFORNIA,                  DEFENDANTS RIO TINTO
                                                         MINERALS INC. AND RIO TINTO
17                   Plaintiff,                          SERVICES INC.’S RULE 7.1
                                                         DISCLOSURE STATEMENT
18          v.
                                                         [Removal from the Superior Court of the
19   CHEVRON CORP., et al.                               State of California, County of Contra Costa,
                                                         Case No. C17-01227]
20               Defendants.
                                                         Action Filed: July 17, 2017
21

22

23

24

25

26

27

28
      RIO TINTO DEFENDANTS’ RULE 7.1                                  CASE NO. 4:17-CV-04934-PJH
      DISCLOSURE STATEMENT
             Case
            Case   3:17-cv-04934-VC Document
                 1:20-mc-00212-AJN  Document 5-23
                                             48 Filed 09/06/17
                                                  Filed 05/21/20Page
                                                                 Page2 of 45
                                                                       3 of



 1            TO THE COURT CLERK AND ALL PARTIES OF RECORD1:
 2            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Rio Tinto Minerals
 3   Inc. (“Rio Tinto Minerals”) states the following:
 4            1.     Rio Tinto Minerals is a wholly-owned subsidiary of Rio Tinto America Inc.
 5            2.     Rio Tinto America, Inc. is a wholly-owned subsidiary of Rio Tinto America Holdings
 6   Inc.
 7            3.     Rio Tinto America Holdings Inc. is a wholly-owned subsidiary of Rio Tinto Western
 8   Holdings Limited.
 9            4.     Rio Tinto Western Holdings Limited is a wholly-owned subsidiary of Rio Tinto
10   European Holdings Limited.
11            5.     Rio Tinto European Holdings Limited is a wholly-owned subsidiary of Rio Tinto plc.
12            6.     Rio Tinto plc is a publicly held corporation that indirectly holds more than 10% of Rio
13   Tinto Minerals.
14

15            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Rio Tinto Services
16   Inc. (“Rio Tinto Services”) states the following:
17            1.     Rio Tinto Services is a wholly-owned subsidiary of Rio Tinto America Inc.
18            2.     Rio Tinto America Inc. is a wholly-owned subsidiary of Rio Tinto America Holdings
19   Inc.
20            3.     Rio Tinto America Holdings Inc. is a wholly-owned subsidiary of Rio Tinto Western
21   Holdings Limited.
22            4.     Rio Tinto Western Holdings Limited is a wholly-owned subsidiary of Rio Tinto
23   European Holdings Limited.
24            5.     Rio Tinto European Holdings Limited is a wholly-owned subsidiary of Rio Tinto plc.
25

26
     1
27          This disclosure statement is filed solely for purposes of complying with the Federal Rules of
     Civil Procedure, and is not intended to operate as an admission of any factual allegation or legal
28   conclusion, and is further submitted subject to, and without waiver of, any defense, affirmative
     defense, or objection, including personal jurisdiction.
         RIO TINTO DEFENDANTS’ RULE 7.1                  1                CASE NO. 4:17-CV-04934-PJH
         DISCLOSURE STATEMENT
          Case
         Case   3:17-cv-04934-VC Document
              1:20-mc-00212-AJN  Document 5-23
                                          48 Filed 09/06/17
                                               Filed 05/21/20Page
                                                              Page3 of 45
                                                                    4 of



 1          6.     Rio Tinto plc is a publicly held corporation that indirectly holds more than 10% of Rio
 2   Tinto Services.
 3
     DATED: September 6, 2017                        /s/ Elizabeth L. Deeley
 4
                                                     Elizabeth L. Deeley (SBN 230798)
 5                                                   KIRKLAND & ELLIS LLP
                                                     555 California Street
 6                                                   San Francisco, California 94104
                                                     Telephone: (415) 439-1400
 7                                                   Facsimile: (415) 439-1500
                                                     E-mail: elizabeth.deeley@kirkland.com
 8
                                                     Andrew A. Kassof, P.C. (pro hac vice forthcoming)
 9                                                   Brenton Rogers (pro hac vice forthcoming)
                                                     KIRKLAND & ELLIS LLP
10                                                   300 North LaSalle
                                                     Chicago, Illinois 60654
11                                                   Telephone: (312) 862-2000
                                                     Facsimile: (312) 862-2200
12                                                   E-mail: andrew.kassof@kirkland.com
                                                     E-mail: brenton.rogers@kirkland.com
13
                                                     Attorneys for Defendants Rio Tinto Minerals Inc.,
14                                                   and Rio Tinto Services Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      RIO TINTO DEFENDANTS’ RULE 7.1                  2                        CASE NO. 4:17-CV-04934
      DISCLOSURE STATEMENT
          Case
         Case   3:17-cv-04934-VC Document
              1:20-mc-00212-AJN  Document 5-23
                                          48 Filed 09/06/17
                                               Filed 05/21/20Page
                                                              Page4 of 45
                                                                    5 of



                                       CERTIFICATE OF SERVICE
 1
            On September 6, 2017, I electronically filed the foregoing with the Clerk of the Court by using
 2
     the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All
 3
     copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.
 4

 5
                                                           /s/ Elizabeth L. Deeley
 6                                                         Elizabeth L. Deeley (SBN 230798)
                                                           KIRKLAND & ELLIS LLP
 7                                                         555 California Street
                                                           San Francisco, California 94104
 8                                                         Telephone: (415) 439-1400
                                                           Facsimile: (415) 439-1500
 9                                                         E-mail: elizabeth.deeley@kirkland.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CERTIFICATE OF SERVICE                                                 CASE NO. 4:17-cv-04934-PJH
